Exhibit 10.1
 
 
FORBEARANCE AND STANDSTILL AGREEMENT
 
THIS FORBEARANCE AND STANDSTILL AGREEMENT (the “Agreement”) is entered into as
of June 30, 2011 by and between NEDAK Ethanol, LLC, a Nebraska limited liability
company, (the “Borrower”), and Arbor Bank, a Nebraska banking corporation (the
“Lead Lender”) with the intent and agreement that this Agreement shall be
effective as of the Effective Date defined below. Lead Lender and Borrower shall
each individually be a “Party” and collectively, the “Parties”.
 
RECITALS
 
A.           Reference is made to that certain Loan Agreement dated as of June
19, 2007 (the “Loan Agreement”), by and among Borrower and Lead Lender, and the
Promissory note issued thereunder by Borrower and made payable to Lead Lender
dated as of June 19, 2007 in the principal sum of $6,864,000 (the “Borrower’s
Note”) under which Lead Lender and certain other lenders has provided tax
increment financing in connection with the development by Borrower of a 44
million gallon ethanol plant in the City of Atkinson (the “Facility”). Unless
otherwise defined, terms in this Agreement with an initial capital letter will
have the meaning given such term in the Loan Agreement.
 
B.           On August 12, 2010, the Lead Lender filed a lawsuit in the District
Court of Douglas County, Nebraska (the “Court”) against the Borrower (designated
Arbor Bank v NEDAK Ethanol, LLC, Doc. 1110 No. 213, the “Lender Suit”) alleging
that Borrower has failed to make certain payments required under the Borrower’s
Note and failed to comply with certain other covenants under the Loan Agreement.
On October 29, 2010, the Lead Lender filed a motion for summary judgment (the
“Lender Summary Judgment Motion”). On April 20, 2011, the Court issued a
preliminary order finding in favor of the Lead Lender with respect to the
default by the Borrower on the TIF Loan and directing that a hearing be held to
establish the interest and costs.
 
C.           Borrower is party to a Master Credit Agreement, as amended and
supplemented (the “Senior Credit Agreement”), with AgCountry Farm Credit
Services FCA (f/k/a Farm Credit Services of Grand Forks, North Dakota) (“Senior
Lender”) regarding a senior secured credit facility (the “Senior Credit
Facility”). Borrower and Senior Lender have entered into several forbearance
agreements, including the Seventh Supplement and Forbearance Agreement dated as
of February 1, 2011 (the “Senior Lender Forbearance”) pursuant to which Senior
Lender has agreed to forbear from its rights under the Senior Credit Agreement
until June 30, 2011, or the occurrence of an event of default under the Senior
Lender Forbearance. Included among such events of default are any actions by the
Lead Lender to exercise any right or remedy under any the Loan Agreement, or the
issuance or entry of any judgment, decree or order for the payment of money
against Borrower or the award of equitable relief in connection with the Lender
Suit and the Lender Summary Judgment Motion.
 
D.           Borrower has undertaken a plan to raise capital (the “2011
Offering”) in order to remedy the current defaults under the Senior Credit
Facility and the Loan Agreement and to complete a restructuring of its debt to
allow for continued operations of the Facility, as is more fully described in
the Borrower’s Confidential Private Placement Memorandum dated
 

 
 
 

--------------------------------------------------------------------------------

 

April 7, 2011 (as supplemented from time to time, the “2011 Offering PPM”). A
copy of the 2011 Offering PPM has been provided to the Lead Lender.
 
E.           In connection with the 2011 offering and the proposed restructuring
plan, Borrower intends to enter into an Ethanol Purchase And Sale Agreement and
the Ethanol Tank Lease with Tenaska Biofules, LLC (together, the “Tenaska
Agreements”). This Agreement is imperative to aid Borrower in its efforts to
negotiate favorable terms with Tenaska Biofuels, LLC and the Senior Lender in
their respective agreements. Borrower and Lead Lender wish to cooperate to
support Borrower’s activities to complete the 2011 Offering, allow Borrower to
enter into the Tenaska Agreements and for the implementation of the plan.
 
F.           To induce Lead Lender to enter into this Agreement and thereby
forbear from exercising Lender’s rights, powers and remedies under the Loan
Agreement, Borrower’s Note and other Loan Documents and the law, Borrower has
agreed to adhere to the promises and covenants set forth herein.
 
G.           Lead Lender is willing to forebear during the Standstill Period
(defined below) from exercising its rights, remedies and powers under the Loan
Agreement, Borrower’s Note, the other Loan Documents and the law subject to the
terms and conditions set forth herein, provided that Lead Lender does not waive
any Events of Default by Borrower or any of such rights, powers and remedies.
 
NOW, THEREFORE, in consideration of the foregoing, and for good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged,
Borrower and Lead Lender, acting on behalf of itself and each Participant, agree
as follows:
 
1.           Recitals. Borrower acknowledges and agrees that each of the
Recitals and facts set forth in Paragraphs A through G above is true and correct
and is incorporated herein by this reference and made a part hereof.
 
2.           Reaffirmation of the Terms and Undertakings of the Loan Documents
and Other Agreements. Borrower acknowledges and agrees that, as a result of
certain Events of Default, Lead Lender has validly accelerated and the entire
unpaid balance of Borrower’s Note is due and owing to Lead Lender without
setoff, defense or counterclaims of any kind whatsoever, and that Borrower is
absolutely and unconditionally liable to Lead Lender for the same to the full
extent set forth in the Recitals together with any interest and other costs
(including collection costs) that continue to accrue after the date hereof, and
that such liability is not subject to any defense, setoff or counterclaim.
Borrower acknowledges and agrees that the terms of the Loan Agreement,
Borrower’s Note, any other Loan Documents, and any other agreements delivered in
favor of Lead Lender prior to the date hereof are valid and remain in full force
and effect in accordance with their terms, and are hereby reaffirmed and
restated effective as of the date hereof as if fully set forth herein.
 
3.           Validity and Enforceability of the Loan Agreement, Borrower’s Note,
Loan Documents and Other Agreements. Borrower acknowledges and agrees that the
Loan Agreement, Borrower’s Note, and any other Loan Documents, are valid,
binding and fully enforceable according to their terms. Any technical defects in
the Loan Agreement, Borrower’s
 

 
 
 

--------------------------------------------------------------------------------

 

Note, or any other Loan Documents, whether known or unknown, are hereby
unconditionally and absolutely waived by Borrower. Borrower hereby waives any
and all rules of construction, if any, and arguments that this Agreement, the
Loan Agreement, Borrower’s Note and other Loan Documents are to be construed
against Lead Lender as a result of its participation in the drafting hereof and
thereof.
 
4.           No Waiver by Lead Lender of Existing Defaults, Rights and Remedies.
Nothing in this Agreement or otherwise should or shall be construed as a waiver
by Lead Lender of any existing Events of Default. Lender retains and has not
waived any of its rights and remedies set forth in the Loan Agreement,
Borrower’s Note, the other Loan Documents or provided for at law. Lead Lender’s
agreement to forbear under this Agreement shall not constitute an extension of
the maturity date under the Loan Documents, a waiver of any defaults under the
Loan Documents and except as specifically agreed to under the terms of this
Agreement and for the term of this Agreement, Lead Lender shall at all times
retain all rights and remedies available to it under the Loan Documents and
applicable law. Borrower agrees that the Loan shall remain due and payable
subject to the terms of this Agreement. Lead Lender’s agreement to forbear from
exercising its remedies under the Loan Documents shall terminate upon the
expiration of the Standstill Period under this Agreement.
 
5.           Balance Due to Lead Lender. Borrower affirms, acknowledges and
admits that the unpaid balance due to Lead Lender from Borrower in connection
with the Loan as of June 20, 2011, is as set forth on Exhibit A, attached
hereto, which includes expenses, late charges and default interest which are
continuing.
 
6.           Payments. Subject to Sections 7 and 8 hereof, Borrower agrees to
make the following payments:
 
a.           Within three (3) business days of execution of this Agreement by
Lead Lender and delivery of this Agreement to Borrower, Borrower shall cause to
be paid to the Lead Lender a payment of $25,000 (the “First PILOT Payment”).
 
b.           On or before July 29, 2011, and on or before the last business day
of each calendar month thereafter, Borrower shall cause to be paid to the Lead
Lender a payment of $25,000 (the “Monthly PILOT Payments”).
 
Borrower and Lead Lender agree that the First Pilot Payment and subsequent
Monthly Pilot Payments shall be applied first to the expenses as set forth on
Exhibit A, then late charges, then interest and then to principal. Lead Lender
acknowledges and agrees that the First Pilot Payment and subsequent Monthly
Pilot Payments may be paid by funds other than from the Borrower.
 
7.           Standstill. Lead Lender hereby agrees to forbear from exercising
any rights and remedies under the Loan Documents, applicable law or otherwise
including, but not limited to, the filing or pursuit of any claim against
Borrower in any court, including, but not limited to, the litigation pending in
the Lender Suit, for a period beginning as of the Effective Date of this
Agreement and ending on September 30, 2011, or, if earlier (a) the date Senior
Lender takes any action to enforce its rights or remedies with respect to
property of the Borrower, (b) any
 

 
 
 

--------------------------------------------------------------------------------

 

Standstill Event of Default if such default is not cured within any cure period
specified in Section 12 for such default (the “Standstill Period”).
 
8.           Lender Suit. Lead Lender agrees to take the following actions with
respect to the Lender Suit:
 
a.           Immediately upon receipt of the First PILOT Payment, Borrower and
Lead Lender shall file with the Court a joint stipulation for withdrawal of
hearing request and stay of proceedings of the Lender Suit, until such time as
the Standstill Period expires as provided in Section 12 or this Agreement is
terminated;
 
b.           Lead Lender hereby agrees that during the Standstill Period, Lead
Lender will not take any action with respect to the Lender Suit without the
written consent of the Borrower, or initiate any other action in any court with
respect to the Borrower’s Note or Loan Documents, and shall not file any motion,
serve any discovery, take any action to lift any stay, file any proposed
progression order or certificate of readiness for trial, or take any other
action to prosecute any claims asserted in the Lender Suit, or file any
complaint or petition in any court, unless Borrower consents in writing, or
unless a Standstill Default described in either Section 12.a or 12.c has
occurred and has not been cured, and the specified cure period has expired.
 
c.           If at any time during the Standstill Period Borrower has paid in
full all amounts due to Lead Lender under the Note and Loan Agreement, as well
as those amounts described on Exhibit A attached hereto, is current on payment
of all real estate taxes in respect of the Facility, and is current on all
payments under Borrower’s Note without regard to Lead Lender’s acceleration
thereof and has fully funded the Debt Service Reserve, Lead Lender shall file a
motion with the Court to dismiss the Lender Suit without prejudice to the claims
of the Lead Lender or waiver of the defenses of the Borrower.
 
9.           Conditions Precedent to Effectiveness of this Agreement. This
Agreement shall not be effective as against Lead Lender unless and until each of
the following conditions shall have been satisfied in Lead Lender’s sole and
absolute discretion or waived by the Lead Lender in writing, for whose sole
benefit such conditions exist:
 
a.           Payments. Lead Lender shall have received the First PILOT Payment.
 
b.           Delivery of Executed Agreement. Lead Lender shall have executed and
delivered this Agreement to Borrower and shall have received this Agreement duly
executed by Borrower which shall constitute delivery thereof by Borrower.
 
The “Effective Date” shall be the date in which the last of the above conditions
are satisfied or waived by the Lead Lender.
 
10.           Representations and Warranties. Borrower hereby represents and
warrants to the Lead Lender as follows:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
a. Corporate Power; Authorization. Borrower has the full legal power, and has
been duly authorized by all requisite corporate or limited liability company
action, to execute and deliver this Agreement, and to perform its obligations
hereunder. Borrower has duly executed and delivered this Agreement, which
agreement is fully enforceable in accordance with its terms.
 
b. Accuracy of Financial Information. All financial information concerning
Borrower and Borrower’s operations, all financial statements, reports and other
records concerning the same provided to Lead Lender as of the date hereof, has
been maintained in a timely, accurate and complete manner in accordance with
generally accepted accounting principles, and such information accurately and
honestly reflects and represents the capital structure of Borrower, its assets
and liabilities, and its treatment of the same, including without limitation
Borrower’s accounts receivable, accounts payable, and customer deposits.
 
c.           No Violation. The execution, delivery, and performance of this
Agreement do not and will not (i) violate any law, rule, regulation, or court
order to which Borrower is subject, or (ii) conflict with or result in a breach
of Borrower’s organizational documents or any agreement or instrument to which
Borrower is a party or by which its properties are bound.
 
11.           Covenants. Borrower hereby agrees and covenants that during the
Standstill Period:
 
a.           Payments in the Ordinary Course of Business. Borrower shall make
payments on its trade payables and other operating expenses only in the ordinary
course of its business and only to the extent that the payment thereof does not
constitute or result in an Event of Default.
 
b.           Compliance with this Agreement. Borrower shall be in compliance
with all of the terms and conditions of this Agreement.
 
c.           Conduct Business in Ordinary Course. Borrower shall conduct its
operations and business in the ordinary course of business and shall not
accelerate the payment, or cause the acceleration of any payment, of any amount
due to any vendor; provided, however, that the conduct of business contemplated
by the Tenaska Agreements shall be considered in the ordinary course of business
during the Standstill Period.
 
d.           Reporting. Borrower agrees to provide Lead Lender with all
statements, reports, and certificates that Borrower provides to the Senior
Lender concurrent with the delivery to the Senior Lender beginning on the
Effective Date and lasting though the Standstill Period including, without
limitation, all items required under the Seventh Supplement.
 
e.           Notifications. Borrower agrees to immediately notify Lead Lender of
Borrower’s receipt or knowledge of any of the following: (i) notice of default
under the
 

 
 
 

--------------------------------------------------------------------------------

 

Senior Credit Facility or the Senior Lender Forbearance, or (ii) any action by
the Senior Lender to enforce its rights or remedies with respect to property of
the Borrower.
 
f.           Restricted Payments. During the Standstill Period, Borrower shall
not make any payments for director fees or payments on indebtedness for borrowed
money to former or current officers, directors or members of Borrower.
Notwithstanding the foregoing, Borrower is authorized to reimburse directors for
travel expenses and to pay salary and benefits due to directors who are also
employees of the Borrower, in all respects consistent with past practices and in
customary amounts.
 
g.           Material Developments. Borrower’s representatives, professionals
and their officers shall promptly advise Lead Lender of any material adverse
developments in the business or operations of Borrower or matters that could
reasonably be expected to negatively impact Borrower’s budget or otherwise
constituting, with or without the passage of time, a material adverse effect on
Borrower.
 
h.           Further Assurances. Borrower shall execute such other and further
documents and instruments and shall take such further action as the Lead Lender
may reasonably request to implement the provisions of this Agreement, the Loan
Agreement, Borrower’s Note and the other Loan Documents.
 
12.           Standstill Event of Default. A “Standstill Event of Default” shall
mean, with respect to the Borrower, the occurrence of any one or more of the
following events that is not cured within the time period noted, if any:
 
a.           The Borrower fails to make any payment required pursuant to Section
6 hereof, on or before the day such payment is due, and such failure is not
cured within 10 days of such date.
 
b.           Any breach or default under or any Event of Default described in
the Loan Agreement, Borrower’s Note or any of the Loan Documents, or any of the
documents executed in connection with this Agreement, that are not existing or
are existing but have not been disclosed to or known by the Lead Lender as of
the date of this Agreement, which is not cured within the time period allowed in
the Loan Documents;
 
c.           The occurrence or continuation of any default or Event of Default
under the Senior Credit Agreement or any other agreement between Senior Lender
and Borrower which results in the commencement of foreclosure proceedings
against the Facility or the exercise by the Senior Lender of any of its other
rights and remedies against Borrower;
 
d.           Any instrument, document, report, schedule, agreement,
representation or warranty, oral or written, made or delivered to Lead Lender by
Borrower, or any of Borrower’s directors, officers, shareholders, agents, or
representatives in connection with this Agreement is untrue or incorrect in any
material respect when made or delivered;
 
e.           Any provision contained in this Agreement, the Loan Agreement, the
Borrower’s Note or any other Loan Document in connection with any of the
Borrower’s obligations hereunder or any of Borrower’s
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
obligations thereunder shall, at any time, cease to be in full force and effect,
or shall be revoked or declared null and void, or the validity or enforceability
thereof shall be contested by Borrower, or Borrower shall  deny or challenge any
further liability or obligation hereunder or thereunder, as the case may be; or
 
f.           Borrower fails to observe any covenant or agreement in or otherwise
defaults under the terms of this Agreement.
 
13.           Remedies. Time is of the essence of this Agreement. Subject to
Section 8 in this Agreement, upon the occurrence of any Standstill Event of
Default which is not cured within any time period allowed for such default: (i)
Lead Lender may proceed to protect, exercise, and enforce any and all such
rights, powers, privileges and remedies as may be provided by this Agreement,
the Loan Agreement, the Borrower’s Note or any other Loan Documents and/or under
law or in equity; and (ii) Lead Lender shall be entitled to have and may file a
motion to cause the stay of the Lender Suit to be lifted. Each and every one of
such rights and remedies shall be cumulative and may be exercised from time to
time, at Lead Lender’s option, singly in any order or sequence, or concurrently,
and no failure on the part of Lead Lender to exercise, and no delay in
exercising, any right or remedy under this Agreement, the Loan Agreement, the
Borrower’s Note, any other Loan Documents or provided for at law or in equity
shall operate as a waiver thereof, and no single or partial exercise of any
right or remedy shall preclude any other or future exercise thereof, or the
exercise of any other right. Borrower agrees to reasonably cooperate with Lead
Lender in connection with the exercise of any right or remedy and further agrees
that it will not interfere with any right, remedy or power of Lead Lender
provided in this Agreement or any other Loan Documents or now or hereafter
existing at law or in equity or by statute or otherwise, or the exercise or
beginning of the exercise by Lead Lender of any one or more of such rights,
powers or remedies. Any inconsistencies among this Agreement, the Loan
Agreement, the Borrower’s Note, and the Loan Documents and any documents
executed in connection with this Agreement will be interpreted in the manner
most favorable to Lead Lender and, in particular, in any manner so as to provide
Lead Lender the broadest scope of rights and remedies.
 
14.           Amendments. This Agreement can be waived, modified, amended,
terminated or discharged only in a writing signed by Lead Lender. A waiver so
signed shall be effective only in the specific instance and for the specific
purpose given. Mere delay or failure to act shall not preclude the exercise or
enforcement of any rights and remedies available to Lead Lender.
 
15.           No Waiver, Etc. No failure or delay by Lead Lender in exercising
any rights, powers or remedies under this Agreement, the Loan Agreement,
Borrower’s Note, the other Loan Documents, or any other obligations of Borrower
to Lender will be a waiver thereof. The acceptance by Lead Lender of any partial
performance as to any duty of performance owed to Lead Lender will not operate
to impair Lead Lender’s rights to obtain or demand the full performance thereof.
 
16.           Release of Claims. In consideration of this Agreement and the
standstill and other consideration afforded hereby, Borrower hereby fully and
finally releases, remises, acquits, and forever discharges, with prejudice, Lead
Lender and each of its participants in the Loan and their
 

 
 
 

--------------------------------------------------------------------------------

 

respective employees, agents, representatives, consultants, attorneys,
fiduciaries, servants, officers, directors, partners, members, shareholders,
participants, predecessors, successors and assigns, subsidiary corporations,
parent corporations, affiliates and related corporate divisions (all of the
foregoing hereinafter called the “Released Parties”), from any and all actions
and causes of action, judgments, executions, suits, debts, claims, demands,
liabilities, obligations, damages, and expenses of any and every character,
known or unknown, direct and/or indirect, at law or in equity, of whatsoever
kind or nature, whether heretofore or hereafter arising, for or because of any
manner or things done, omitted, or suffered to be done by any of the Released
Parties prior to and including the date of execution hereof and in any way
directly or indirectly arising out of or in any way connected to the Loan
Agreement, Borrower’s Note, or any other Loan Documents, including but not
limited to, claims, liabilities or obligations relating to any settlement
negotiations, representations, commitments, arrangements, liabilities, offsets
or deductions of sums owed to or by Borrower (all of the foregoing hereinafter
called the “Released Matters”). Borrower acknowledges that the agreements in
this paragraph are intended to be in full satisfaction of all or any alleged
injuries or damages arising in connection with the Released Matters; provided,
however, that any and all rights, benefits, agreements and obligations set forth
in this Agreement are not and shall not be Released Matters and shall not be
impaired or abridged thereby. Borrower represents and warrants to Lead Lender
that it has not purported to transfer, assign, or otherwise convey any right,
title, or interest of Borrower in any Released Matter to any other person or
entity and that the foregoing constitutes a full and complete release of all
Released Matters.
 
17.           Waiver. BORROWER HEREBY WAIVES EVERY PRESENT DEFENSE, CAUSE OF
ACTION, COUNTERCLAIM OR SETOFF WHICH BORROWER MAY NOW HAVE TO ANY ACTION BY LEAD
LENDER IN ENFORCING OR EXERCISING ANY RIGHT, POWER OR PRIVILEGE UNDER OR IN
CONNECTION WITH THIS AGREEMENT, THE LOAN AGREEMENT, BORROWER’S NOTE AND THE LOAN
DOCUMENTS. BORROWER RATIFIES AND CONFIRMS WHAT LENDER MAY DO PURSUANT TO THE
TERMS OF THIS AGREEMENT, THE LOAN AGREEMENT, BORROWER’S NOTE AND THE LOAN
DOCUMENTS. THIS PROVISION, AND THE RELEASES SET FORTH IN SECTION 16 OF THIS
AGREEMENT, IS A MATERIAL INDUCEMENT FOR LEAD LENDER GRANTING ANY FINANCIAL
ACCOMMODATION TO BORROWER.
 
18.           Effect of Acknowledgments. Any and all acknowledgments contained
in this Agreement, including but not limited to those contained in Sections 1,
2, and 3 above, are intended to be and may be construed to be affirmative
covenants, representations and warranties of Borrower.
 
19.           Collection Costs. Borrower shall remain obligated to Lead Lender
for all costs and fees, including but not limited to reasonable attorneys’ fees,
incurred in connection with the Loan to the extent provided for under the Loan
Agreement and other Loan Documents. Such costs and fees shall include, but not
be limited to, unpaid expenses and fees relating to the preparation and
execution of this Agreement, and also including but not limited to expenses and
fees relating to the enforcement of rights and remedies of Borrower in
connection with the Loan.
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
20.           Jury Trial Waiver. Borrower hereby IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHTS IT MAY HAVE TO
TRIAL BY JURY with regard to any actions, claims, disputes or proceedings
directly or indirectly arising out of or connected with the Loan, this
Agreement, or any documents executed in connection with this Agreement and the
Loan, any transactions or occurrences arising therefrom, or the enforcement
and/or interpretation of any of the foregoing.
 
21.           Advice of Counsel. Borrower has obtained such counsel as each
deems appropriate before entering into this Agreement, and each has
independently determined to enter into this Agreement.
 
22.           Entire Agreement. There are no oral side agreements between
Borrower and Lead Lender relative to the terms hereof; the Loan Agreement, the
Borrower’s Note, the other Loan Documents and this Agreement, and the documents
executed in connection with this Agreement, represent the entire agreement
between the parties relative to the subject matter hereof which cannot be
modified except in writing.
 
23.           Severability. Any provision of this Agreement which is prohibited
or unenforceable will be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining portions of this Agreement.
 
24.           Headings. The bold-faced headings at the beginning of each
paragraph are for convenience only and are not intended to be part of the
substance of this Agreement; any perceived inconsistencies between the heading
and the text are to be governed exclusively by the text.
 
25.           Counterparts. This Agreement may be executed in facsimile and in
any number of counterparts and by different parties to this Agreement in
separate counterparts, each of which, when so executed, shall be deemed to be an
original and all of which taken together shall constitute one and the same
Agreement.
 
26.           Further Assurances. Borrower shall execute such other and further
documents and instruments and shall take such further action as Lead Lender may
reasonably request to implement the provisions of this Agreement and the other
Loan Documents.
 
27.           Reservation of Rights. NOTHING CONTAINED IN THIS AGREEMENT OR
OTHERWISE SHALL BE DEEMED TO CREATE A COURSE OF DEALING OR OTHERWISE ENTITLE
BORROWER TO A CONSENT TO, OR A WAIVER, AMENDMENT, MODIFICATION, OR OTHER CHANGE
OF, ANY OF THE TERMS, CONDITIONS, OBLIGATIONS, COVENANTS, OR AGREEMENTS
CONTAINED IN THE LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENTS IN SIMILAR OR
DIFFERENT CIRCUMSTANCES IN THE FUTURE. BORROWER ACKNOWLEDGES AND AGREES THAT
THIS AGREEMENT SHALL NOT BE DEEMED AN AGREEMENT BY LENDER TO MAKE OR RENEW ANY
LOANS, GRANT ANY FURTHER WAIVERS OR EXTEND ANY FORBEARANCES OR FINANCIAL
ACCOMMODATIONS OTHER THAN THOSE SPECIFICALLY CONTAINED HEREIN.
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
28.           Notices. Any and all notices, requests, or other communications
contemplated by or with respect to this Agreement shall be made in accordance
with the Loan Documents.
 
29.           Governing Law. This Agreement shall be governed as set forth in
the Loan Documents.

[Signature Page Follows.]
 

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto execute this Agreement as of the date
noted above.
 
LEAD LENDER:
ARBOR BANK
      By: /s/ Mark D. Jepson    Name Mark D. Jepson    Title Executive Vice
President       

 
 
 
BORROWER:
NEDAK ETHANOL, LLC
      By: /s/ Jerome Fagerland    Name Jerome Fagerland    Title President and
General Manager    

 
 


 

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
PRINCIPAL AND INTEREST DUE AS OF 6/20/11 TO ARBOR BANK
Principal due as of 6/20/11
$6,586,300.00
Interest due as of 6/20/11
$       590,041.52
Late fees due as of 6/20/11
$       0.00
TOTAL
$7,176,341.52*



 
Per Diem Interest: Beginning 6/21/11 at the following rate: $2,469.86.
 
*: As shown below, the payments received from the City of Atkinson on March 31,
2011 and May 6, 2011, as a result of Arbor Bank’s purchase of the tax
certificates, have been applied as payments in reaching the above calculated
debt total.
 
Pursuant to the terms of the Loan Agreement and the Promissory Note, additional
late fees, costs and other fees may be due or may become due and the above
calculations do not account for such additional amounts. Such late fees, costs,
and other fees will be added to the total outstanding amount due from NEDAK to
Arbor Bank in accordance with the terms of the Loan Agreement and the Promissory
Note when appropriate.
 
Payments Applications Pursuant to the Loan Agreement and Promissory Note
 
Date
Amount
Payment Type / Application
Account
12/3/2007
$298,870.00
Interest payment
Capitalized Interest Fund
6/16/2008
$335,096.66
Interest payment
Debt Service Reserve Fund
12/1/2008
$327,851.34
Interest payment
Debt Service Reserve Fund
6/24/2009
$331,474.00
Interest payment
Capitalized Interest Fund
6/30/2009
$139,000.00
Principal payment
Capitalized Interest Fund
12/9/2009
$329,337.82
Interest payment
NEDAK Ethanol Dynamics
12/30/2009
$146,000.00
Late fees, costs & principal
payment
Capitalized Interest Fund
7/1/2010
$ 59,347.99
Late fees, costs & interest
payment
Capitalized Interest Fund
3/31/2011
$ 12,106.93
Late fees & interest payment
Atkinson County Tax Credit
3/31/2011
$520,000.00
Late fees & interest payment
Atkinson: Tax Receipt Redemption
5/6/2011
$ 49,497.86
Late fees & interest payment
Atkinson: Tax Receipt Redemption
6/14/2011
$ 12,106.93
Late fees & interest payment
Atkinson County Tax Credit








